Exhibit 13.2 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of MegaWest Energy Corp. (the “Company”) on Form 20-F for the period ending April 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Kelly Kerr, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Kelly D. Kerr * Kelly D. Kerr Chief Financial Officer November 15, 2010 * The originally executed copy of this Certification will be maintained at the Company’s offices and will be made available for inspection upon request.
